Case 1:20-cv-25075-RNS Document 11 Entered on FLSD Docket 12/29/2020 Page 1 of 2




                                   United States District Court
                                             for the
                                   Southern District of Florida

      Jesse Harris, Plaintiff,                    )
                                                  )
                                                    Civil Action No. 20-25075-Civ-Scola
      v.                                          )
                                                  )
      Greg Harris, Defendant.                     )

                                     Order Dismissing Case
         Previously, the Court struck Plaintiff Jesse Harris’s 1 pro se complaint,
  upon 28 U.S.C. § 1915 screening, because it failed to allege facts sufficient to
  show that the amount in controversy more likely than not exceeds the $75,000
  jurisdictional minimum. (Order, ECF No. 4 (citing Williams v. Best Buy Co., 269
  F.3d 1316, 1320 (11th Cir. 2001).) In doing so, though, the Court afforded
  Jesse the opportunity to file an amended complaint if he believed he could, in
  good faith, allege facts establishing that the amount in controversy indeed
  exceeds $75,000. (Id. at 2.) Jesse has filed an amended complaint (Am. Compl.,
  ECF No. 9) but his allegations as to the jurisdictional amount again fall short.
  Accordingly, for the following reasons, the Court dismisses this case, without
  prejudice.
         In his amended complaint, Jesse details the amounts he alleges
  Defendant Greg Harris stole from Jesse’s online benefits account: $5,000 on
  July 17, 2020; and an additional $4,500 the following day, on July 18. (Id. at
  4.) Despite acknowledging Greg “stole a total of $9,500” from him, Jesse
  nonetheless insists Greg owes him $80,000. Once again, however, Jesse fails to
  supply any actual facts supporting this amount. Instead, Jesse provides only
  conclusory assertions and speculation. For example, he says that Greg owes
  him $80,000 because Greg “used the information on an unemployment debit
  card in [Jesse’s] name that he found in [Jesse’s] mail.” (Id.) Jesse also contends
  Greg should have to compensate him beyond the amounts stolen because the
  money was stolen at a time when Jesse “really needed the money” and, had
  Jesse had access to the stolen funds, he could have invested in a reliable
  vehicle which would have made it easier to get a higher paying job. (Id.) Jesse
  also complains he was unable to pay his bills when the funds went missing.
  (Id.) Ultimately, he maintains the $80,000 will not only reimburse him for the



  1   Because both parties have the same last name, the Court refers to them by their first names.
Case 1:20-cv-25075-RNS Document 11 Entered on FLSD Docket 12/29/2020 Page 2 of 2




  stolen money, but it will compensate him for the pain he endured due to the
  difficulties occasioned by the theft. (Id.)
          But, by not actually quantifying the amounts beyond the $9,500, Jesse
  fails to provide the Court with anything more than speculation and conjecture
  to make up the gap of $65,500 to reach the threshold amount. See Bradley v.
  Kelly Services, Inc., 224 Fed. App’x 893, 895 (11th Cir. 2007) (“A conclusory
  allegation that the jurisdictional amount is satisfied, without setting forth the
  underlying facts supporting such an assertion, is insufficient to meet the
  plaintiff’s burden.”) (cleaned up). Since Jesse premises jurisdiction here, in
  large part, “on a claim for indeterminate damages,” he “bears the burden of
  proving by a preponderance of the evidence that the claim on which [he] is
  basing jurisdiction meets the jurisdictional minimum.” Federated Mut. Ins. Co.
  v. McKinnon Motors, LLC, 329 F.3d 805, 807 (11th Cir. 2003) (cleaned up).
  Jesse has fallen far short of meeting this burden. Indeed, the facts Jesse did
  supply—that the amount stolen was only $9,500—appear to make it clear that
  his claim is, in actuality, for far less than the jurisdictional amount. See
  Leonard v. Enter. Rent a Car, 279 F.3d 967, 972 (11th Cir. 2002) (“Dismissal of
  a case brought under 28 U.S.C. § 1332 is proper where the pleadings make it
  clear to a legal certainty that the claim is really for less than the jurisdictional
  amount.”) (cleaned up).
          Accordingly, because Jesse has failed to satisfy his burden of
  establishing his claim meets the jurisdictional threshold amount, the Court
  finds he has not established the Court’s subject-matter jurisdiction over this
  case. Indeed, it appears the Court affirmatively does not have jurisdiction over
  this case. As a result, then, the Court dismisses this case without prejudice.
  This case is to remain closed. Any pending motions are denied as moot.
          The Court directs the Clerk to mail and email copies of this order to the
  Plaintiff at the addresses indicated below.
        Done and ordered, in Miami, Florida, on December 29, 2020.


                                               ______________________________
                                               Robert N. Scola, Jr.
                                               United States District Judge
  Copy, via U.S. mail, to:
  Jesse Harris
  1065 SW 8th Street, #12
  Miami, FL 33130

  Jesseharris8851@gmail.com
